UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1388



FIELD AUTO CITY, INCORPORATED,

                                                Plaintiff - Appellant,

          versus


GENERAL MOTORS CORPORATION;      GENERAL    MOTORS
ACCEPTANCE CORPORATION,

                                               Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, Senior
District Judge. (1:06-cv-01174-TSE)


Submitted:   November 2, 2007              Decided:   November 15, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael P. Fortkort, MICHAEL P. FORTKORT PC, Oak Hill, Virginia,
for Appellant.   David G. Barger, Kathleen J. Holmes, WILLIAMS
MULLEN, McLean, Virginia; Monroe Kelly III, Joseph R. Mayes,
WILLIAMS MULLEN, Virginia Beach, Virginia; Sheila L. Shadmand,
JONES DAY, Washington, D.C.; Jeffrey J. Jones, T. Todd Kennard,
JONES DAY, Columbus, Ohio, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Field Auto City, Inc. appeals the district court’s orders

granting Defendants’ motion to dismiss its claims brought pursuant

to 42 U.S.C. § 1983 (2000), and the Automobile Dealer’s Day in

Court Act, 15 U.S.C. §§ 1221-1225 (2000), and denying its motion to

amend the complaint.    We have reviewed the record and find no

reversible error.    Accordingly, we affirm substantially for the

reasons stated by the district court.    Field Auto City, Inc. v.

Gen. Motors Corp., No. 1:06-cv-01174-TSE (E.D. Va. Feb. 23, 2007;

Mar. 22, 2007).   We deny Defendants’ motion to strike Field Auto’s

reply brief.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -